DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on December 7, 2021 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marche et al. (US 8,328,132) in view of Twelves, Jr. et al. (US 2016/0245710).
As to claims 1 and 3, Marche et al. disclose a clevis for a turbomachine, comprising a body 21 configured to be attached to a casing 5 and at least one aperture 20 configured to receive a hinge pin 19, wherein the body is formed in one piece (Figures 3,6-8).
Marche et al. fail to disclose a clevis wherein the body comprises, about the at least one aperture, a honeycomb mesh-shaped annular portion forming a vibration filter and having at least one of a compressive strain capacity and a flexural strain capacity greater than that of the rest of the body.  
34 comprises, about an aperture, a honeycomb mesh-shaped annular portion 36,38 forming a vibration filter and having at least one of a compressive strain capacity and a flexural strain capacity greater than that of the rest of the body; the integrally-formed honeycomb mesh-shaped annular portion surrounding the aperture absorbs vibration and impact forces to resist deformation and failure of the body (Figure 3; paragraphs [0022-0023]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clevis disclosed by Marche et al. to comprise an integrally-formed honeycomb mesh-shaped annular portion, as taught by Twelves, Jr. et al., surrounding the aperture, in order to absorb vibration and impact forces to resist deformation and failure of the body.
As to claim 2, Marche et al. fail to explicitly that the clevis is at least partially metal.  March et al. does not disclose any structural or functional significance as to the specific material of the clevis.
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clevis disclosed by Marche et al. wherein the clevis is at least partially metal, as March et al. does not disclose any structural or functional significance as to the specific material of the clevis, and as such selection of material is 
As to claims 4 and 5, Marche et al. disclose a clevis wherein the body 21 comprises a main honeycomb mesh-shaped portion (Figure 3).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marche et al. in view of Twelves, Jr. et al., as applied to claim 1 above, and further in view of Dunstan et al. (US 5,860,623).
As to claim 6, Marche et al. disclose a suspension device for a turbomachine, comprising a clevis 21, the device further comprising an assembly comprising a hinge pin 19 extending through the aperture of the clevis body.
Marche et al. fail to explicitly disclose that the assembly comprising a ball disposed on the hinge pin and a cage that surrounds the ball and is one of banded and attached in the aperture of the clevis body.
Dunstan et al. teach a suspension device comprising an assembly comprising a ball 65 disposed on a hinge pin 43 and a cage 67 that surrounds the ball and is one of banded and attached in an aperture 61 of a clevis body 47; the ball and cage enabling the hinge pin to smoothly pivot within the aperture (Figure 4).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Marche et al. to comprise a ball and cage, as taught by Dunstan et al., disposed on the hinge pin, in order to enable the hinge pin to smoothly pivot within the aperture.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Marche et al. as modified by Twelves, Jr. et al. fail to disclose a clevis wherein the body comprises a honeycomb annular portion forming a vibration filter and having at least one of a compressive strain capacity and a flexural strain capacity greater than that of the rest of the body, as the honeycomb-shaped impact structure 36,38 of the Twelves, Jr. et al. reference has a compressive strain or flexural strain capacity that is lower than the rest of the body 34.  
Examiner disagrees.  As to claim 1, Twelves, Jr. et al. teach a bushing wherein a body 34 comprises, about an aperture, a honeycomb mesh-shaped annular portion 36,38 forming a vibration filter and having at least one of a compressive strain capacity and a flexural strain capacity greater than that of the rest of the body; the integrally-formed honeycomb mesh-shaped annular portion surrounding the aperture absorbs vibration and impact forces to resist deformation and failure of the body (Figure 3; paragraphs [0022-0023]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clevis disclosed by Marche et al. to comprise an integrally-formed honeycomb mesh-shaped annular portion, as taught by Twelves, Jr. et al., surrounding the aperture, in order to absorb vibration and impact forces to resist deformation and failure of the body.
Regarding Attorney’s argument that honeycomb-shaped impact structure 36,38 of the Twelves, Jr. et al. reference has a compressive strain or flexural strain capacity that is lower than the rest of the body 34, Examiner notes that the elastic deformation of the honeycomb impact structure 36,38 of the Twelves, Jr. et al. reference clearly constitutes a vibration filter having a greater compressive strain or flexural strain capacity than the rest of the body 34, as absent such greater relative compressive strain or flexural strain capacity, such deformable impact absorption would not exist.  Moreover, it is well-known and readily-apparent in the art that any “deformable impact absorption” structure must have a greater compressive strain or flexural strain capacity than the rest of the body to which such structure provides “impact absorption”; the greater relative compressive strain or flexural strain capacity being the relative material characteristic which provides for such deformable impact absorption.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



03/23/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619